Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 25-26, 28-32, 34-35 and 37-47 allowable. Claims 27, 33, 36, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species of each of polymer, nuclease and component for removing polymers, as set forth in the Office action mailed on 01/12/2021, is hereby withdrawn and claims 27, 33, 36 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Bret Field on 06/17/2021.
	Please amend the claims as follows (see underlining, 

25. A kit comprising:
	a polymer cocktail comprising two or more polymers configured to collectively hybridize to less than 80% of a same target nucleic acid, wherein each of the two or more polymers specifically hybridize to distinct regions of the same target nucleic acid to generate hybridized regions of the target nucleic acid that are separated by a gap; 
	a nuclease capable of specifically cleaving the distinct regions of the target nucleic acid when the two or more polymers are hybridized to the target nucleic acid;
	wherein the polymer cocktail is configured to remove the target nucleic acid from a sample comprising the polymer cocktail, the target nucleic acid and the nuclease.

Reasons for Allowance
Claims 25-47 are allowed because the prior art fails to teach or suggest polymer cocktails (i.e. oligonucleotides) configured to remove the target nucleic acid (i.e. rRNA) from a sample and collectively hybridize to less than 80% of a the target nucleic acid.  Instead, the closest prior art teaches polymer cocktails (i.e. oligonucleotides) configured  allowed.
As to patent eligibility under Section 101, the Office cannot demonstrate that the claimed polymers exist in nature.  Specifically, the Office cannot demonstrate oligos that collectively hybridize to less than 80% of the target nucleic acid, yet also configured to remove the target nucleic acid.  In other words, oligos that hybridize to enough of the target nucleic acid (e.g. 50%) to remove it by nuclease digestion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 25-47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637